Order entered October 18, 2019




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-19-01066-CV

                             SHELLY MARIE TRIGG, Appellant

                                                 V.

                   CHRISTOPHER DUNBAR, AS TRUSTEE OF THE
                 CHRIS AND PAIGE DUNBAR FAMILY TRUST, Appellee

                       On Appeal from the 401st Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 401-01748-2019

                                            ORDER
       Before the Court is appellant’s October 16, 2019 motion for an extension of time to file a

brief. Appellant filed a supplemental motion to update the certificate of conference to reflect the

motion is unopposed. We GRANT the motion and extend the time to November 18, 2019. We

caution appellant that further extension requests in this accelerated appeal will be disfavored.


                                                       /s/   ERIN A. NOWELL
                                                             JUSTICE